Case 1:20-cv-20638-RNS Document 32 Entered on FLSD Docket 07/17/2020 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                         CASE NO. 20-20638-CIV-SCOLA

   BRANDI MCKAY,

         Plaintiff,

   v.

   MIAMI-DADE COUNTY,

         Defendant.

              DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
        Defendant Miami-Dade County, by and through the undersigned counsel

  and pursuant to Federal Rule of Civil Procedure 56 and Southern District of

  Florida Local Rules 7.1 and 56.1, files this Motion for Summary Judgment

  seeking judgment as a matter of law and dismissal of both counts in Plaintiff

  Brandi McKay’s Complaint (ECF No. 1).

        On February 21, 2020 Plaintiff Brandi McKay initiated this action by filing

  a Complaint alleging Defendant Miami-Dade County violated the Fair Labor

  Standards Act of 1938, as amended (“FLSA”) by failing to pay her a minimum

  wage (Count I) and failing to pay her overtime (Count II). (ECF No. 1). The

  determination of whether Plaintiff is an employee or a volunteer under FLSA is a

  question of law, and individuals seeking compensation pursuant to the FLSA

  bear the initial burden of proving that an employer-employee relationship exists

  and that the activities in question constitute employment for purposes of the Act.

  Freeman v. Key Largo Volunteer Fire & Rescue Dep't, Inc., 841 F. Supp. 2d 1274,




                             MIAMI-DADE COUNTY ATTORNEY’S OFFICE
Case 1:20-cv-20638-RNS Document 32 Entered on FLSD Docket 07/17/2020 Page 2 of 7




  1278 (S.D. Fla.), aff'd, 494 F. App'x 940 (11th Cir. 2012) (internal citations and

  quotations omitted). Miami-Dade County is entitled to judgment as a matter of

  law because McKay was never a Miami-Dade County employee. Instead, McKay’s

  minimum wage and overtime claims stem from her participation in an unpaid

  internship program, which she applied for and accepted without any promise or

  expectation of compensation from Miami-Dade County and which did not

  constitute employment under the FLSA.

                                 LEGAL STANDARD

        “Summary judgment is appropriate if the pleadings, depositions, answers

  to interrogatories, and admissions on file, together with the affidavits, if any,

  show there is no genuine issue as to any material fact and that the moving party

  is entitled to judgment as a matter of law.” Greenberg v. BellSouth

  Telecommunications, Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (citations and

  internal quotations omitted). The party moving for summary judgment bears the

  initial responsibility of informing the district court of the basis for its motion.

  Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1314-15 (11th

  Cir. 2011) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548,

  2553, 91 L.Ed.2d 265 (1986)).

                              MEMORANDUM OF LAW

        The Fair Labor Standards Act requires every employer pay each of their

  employees a minimum wage. See 29 U.S.C.A. § 206(a). Employers are also

  required to pay certain employees at a rate no less than one and one-half times

  the regular rate for a workweek longer than forty hours. See 29 U.S.C.A. § 207(a).


                                          Page 2 of 7


                             MIAMI-DADE COUNTY ATTORNEY’S OFFICE
Case 1:20-cv-20638-RNS Document 32 Entered on FLSD Docket 07/17/2020 Page 3 of 7




  Neither of these requirements applied to McKay because she was never a Miami-

  Dade County employee.

        Generally, the FLSA defines an “employee” as any individual employed by

  an employer. See 29 U.S.C.A. § 203(e)(1). But the term “employee” does not

  include any individual who volunteers to perform services for a political

  subdivision of a State, if (i) the individual receives no compensation; and (ii) such

  services are not the same type of services which the individual is employed to

  perform for such public agency. See 29 U.S.C.A. § 203(e)(4)(A). There is no

  dispute that Miami-Dade County is political subdivision of the State of Florida.

  (ECF No. 1, Complaint at ¶ 4). On April 15, 2019, at the start of her internship,

  McKay signed and acknowledged a Miami-Dade County Medical Examiner

  Department Forensic Imaging Preceptorship Program Description. (ECF No. 27-

  1, Pages 15-20). In doing so, McKay indicated that she understood and agreed

  to the rules and guidelines stated within the description, which expressly

  described the Preceptorship as “a volunteer program (no income)”. (ECF No. 27-

  1, Page 18). Miami-Dade County is entitled to judgment as a matter of law

  because McKay voluntarily entered into the program without any promise of

  compensation and was never employed to perform the same type of service by

  Miami-Dade County.

        The FLSA cannot be interpreted to create an employment relationship

  between an individual who, without any express or implied compensation

  agreement, works to serve their own interest, and the entity providing aid and

  instruction. See Schumann v. Collier Anesthesia, P.A., 803 F.3d 1199, 1208


                                           Page 3 of 7


                              MIAMI-DADE COUNTY ATTORNEY’S OFFICE
Case 1:20-cv-20638-RNS Document 32 Entered on FLSD Docket 07/17/2020 Page 4 of 7




  (11th Cir. 2015). McKay’s participation in the Forensic Imaging Preceptorship

  Program was entirely motivated by her own personal interest. McKay first learned

  about the program in 2016, when she was exploring a degree in forensic

  photography from Barry University. (ECF No. 26-1, McKay Deposition, Pages 18-

  19). McKay elected to apply for the Forensic Imaging Preceptorship Program

  instead of applying to Barry (or looking at any other forensic photography degree

  program) because she “didn’t want to go back to another four years of school”

  and “wasn’t trying to go back to school”. (ECF No. 26-1, McKay Deposition, Page

  22). When McKay entered into the preceptorship program, knowing that it was

  unpaid for six months and required weekend work, she expected “[j]ust to learn

  forensic photography and to hopefully get a job afterwards”. (ECF No. 26-1,

  McKay Deposition, Page 95). Miami-Dade County is entitled to judgment as a

  matter of law because McKay’s participation in the preceptorship program was

  entirely in her own interest.

        McKay’s participation in the Miami-Dade County Medical Examiner

  Department Forensic Imaging Preceptorship Program is not subject to the

  primary beneficiary test applicable to internships with for-profit employers.

  “Unpaid internships for public sector and non-profit charitable organizations,

  where the intern volunteers without expectation of compensation, are generally

  permissible.” See Wage & Hour Div., U.S. Dep't of Labor, Fact Sheet #71:

  Internship Programs Under The Fair Labor Standards Act, n.1 (updated January




                                          Page 4 of 7


                             MIAMI-DADE COUNTY ATTORNEY’S OFFICE
Case 1:20-cv-20638-RNS Document 32 Entered on FLSD Docket 07/17/2020 Page 5 of 7




  2018).1 However, it is also clear that Miami-Dade County was never the primary

  beneficiary of McKay’s participation in the preceptorship program. In

  determining the primary beneficiary, no one factor is dispositive, and this Court

  must engage in a weighing and balancing of all of the circumstances. See

  Schumann v. Collier Anesthesia, P.A., 803 F.3d 1199, 1211-1212 (11th Cir.

  2015). The undisputed facts in this case establish the following factors:

                  McKay and Miami-Dade County clearly understand that there
                   was no expectation of compensation.
                  The Forensic Imaging Preceptorship Program provided
                   training that was similar to the training McKay would have
                   received from a degree program, except she did not have to
                   pay and the program was much shorter.
                  McKay’s work did not displace the work of paid staff
                   photographers, while providing McKay with the opportunity to
                   gain proficiency and experience in a program not offered
                   anywhere else in the Country.
                  The Forensic Imaging Preceptorship Program was conducted
                   without any representation that McKay would be entitled to a
                   paid job at the conclusion of the program.

  Weighing these factors, and the circumstances surrounding McKay’s application

  to and acceptance into the program, it is clear that Miami-Dade County is

  entitled to judgment as a matter of law. See, e.g. Kaplan v. Code Blue Billing &

  Coding, Inc., 504 F. App'x 831 (11th Cir. 2013) (affirming summary judgment

  because no genuine issue of fact existed as to internship status of students in

  externship program); Wang v. Hearst Corp., 877 F.3d 69                          (2d Cir. 2017)




        1
            https://www.dol.gov/sites/dolgov/files/WHD/legacy/files/whdfs71.pdf




                                                        Page 5 of 7


                                       MIAMI-DADE COUNTY ATTORNEY’S OFFICE
Case 1:20-cv-20638-RNS Document 32 Entered on FLSD Docket 07/17/2020 Page 6 of 7




  (concluding that magazine interns were not employees for purposes of the FLSA

  after weighing all factors under a totality of the circumstances).

                                    CONCLUSION

        Brandi McKay applied for and accepted a six-month, non-paying,

  internship in the Miami-Dade County’s Medical Examiner Department Forensic

  Imaging Preceptorship Program knowing it required more than 40 hours/week.

  McKay was clear about her motivation for doing so:

        Q. Did you look at any other forensic photography degree
        programs?
        A. No, because I didn't want to go back to another four years of
        school. There is no other six-month program like this one.
        Q. Are there programs that last for longer than six months?
        A. I am sure there are other schools that offer degrees in forensic
        photography.
        Q. But you didn't apply to any other schools?
        A. No, because I wasn't trying to go back to school.

  (ECF No. 26-1, Page 22). Although McKay now asks this Court to disregard her

  expressed motivation and advanced notice of the program requirements, there is

  no legal or factual basis to do so. Miami-Dade County respectfully requests

  judgment as a matter of law in its favor.

   DATE: July 17, 2020                        Respectfully submitted,

                                              ABIGAIL PRICE-WILLIAMS
                                              Miami-Dade County Attorney
                                              Stephen P. Clark Center
                                              111 N.W. 1st Street, Suite 2810
                                              Miami, Florida 33128

                                              By: s/ Leona N. McFarlane
                                              Leona N. McFarlane, Bar No. 16501
                                              Assistant County Attorney
                                              Email: leona.mcfarlane@miamidade.gov
                                              Phone: (305) 375-5151
                                              Attorney for Defendant

                                          Page 6 of 7


                             MIAMI-DADE COUNTY ATTORNEY’S OFFICE
Case 1:20-cv-20638-RNS Document 32 Entered on FLSD Docket 07/17/2020 Page 7 of 7




                           CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2020 a true and correct copy of the
  foregoing was served via transmission of Notices of Electronic Filing generated
  by CM/ECF on all counsel or parties of record on the Service List below.

                                      s/ Leona N. McFarlane
                                      Assistant County Attorney


                                 SERVICE LIST

   Counsel for Plaintiff                Counsel for Defendant
   Robert S. Norell, Esq.               Leona N. McFarlane
   E-mail: rob@floridawagelaw.com       Miami-Dade County Attorney’s Office
   ROBERT S. NORELL, P.A.               Stephen P. Clark Center
   300 N.W. 70th Avenue                 111 N.W. 1st Street, Suite 2810
   Suite 305                            Miami, Florida 33128
   Plantation, Florida 33317            Tel: (305) 375-5151
   Telephone: 965-617-607               Fax: (305) 375-5634
                                        Email: leona.mcfarlane@miamidade.gov




                                         Page 7 of 7


                            MIAMI-DADE COUNTY ATTORNEY’S OFFICE
